Case 6:20-cv-00539-RBD-GJK Document 30 Filed 08/10/20 Page 1 of 1 PageID 171




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

MICHELE SHELNUTT,

                       Plaintiff,

v.                                                        Case No: 6:20-cv-539-Orl-37GJK

SYNCHRONY BANK,

                  Defendant.
_____________________________________

                                    ORDER OF DISMISSAL

       The parties have filed a Stipulation of Dismissal With Prejudice (Doc. 29). The

notice is effective without an order. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Anago Franchising,

Inc. v. Shaz, LLC, 677 F.3d 1272, 1278 (11th Cir. 2012). Accordingly, it is

       ORDERED that this case is hereby DISMISSED WITH PREJUDICE. The Clerk

is directed to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on August 10, 2020.




Copies to:
Counsel of Record
